Citation Nr: 0802746	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-41 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Basic eligibility for VA death pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.  The appellant informed VA that the veteran 
died in September 1999.  The appellant is the veteran's widow

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1960 to 
November 1963.

2.  The veteran did not have any foreign and/or sea service.

3.  The veteran is not shown to have had any active service 
during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension 
benefits have not been met. 38 U.S.C.A. §§ 101, 1521, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a case, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 
Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect 
on appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Moreover, VA's 
General Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to a claim, as 
here, where it cannot be substantiated because there is no 
legal basis for it, or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 
5-2004 (June 23, 2004).  Thus, no further action to comply 
with the provisions of the VCAA is required.

Analysis

The question before the Board is whether the appellant has 
established threshold eligibility for VA (non-service 
connected) death pension benefits.

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall 
pay pension for non-service connected disability or death for 
service to the surviving spouse of each veteran of a period 
of war who met the service requirements prescribed in 
38 U.S.C.A. § 1521(j) or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service connected disability. 
38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. 
§ 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a).

A review of the record shows that the veteran served on 
active duty from November 1960 to November 1963.  He did not 
have any foreign and/or sea service.  Under 
38 U.S.C.A. § 101 and 38 C.F.R. § 3.2(f), specifying periods 
of war, the Vietnam Era began on February 28, 1961, and ended 
on May 7, 1975, in the case of the veteran who served in the 
Republic of Vietnam during that period.  (Emphasis added.)   
In all other cases, the Vietnam Era began on August 5, 1964, 
and ended on May 7, 1975.

Thus, as the veteran did not have any foreign and/or sea 
service in the Republic of Vietnam, he did not serve 90 days 
or more during a period of war.  As the veteran did not have 
any qualifying wartime service, his surviving spouse does not 
meet the basic eligibility requirements for VA non-service 
connected death pension benefits. 
In this case, the law is dispositive.  Accordingly, her claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

While the Board is sympathetic to the appellant's 
deteriorating physical health and current financial status, 
the Board is bound by the laws codified in Title 38 of the 
United States Code and Code of Federal Regulations which 
govern dependent's benefits administered by the Secretary of 
VA.  Thus, the Board must apply the law as it exists and 
cannot extend benefits out of sympathy for a particular 
claimant.  See Owings, 8 Vet. App. at 23, quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal to establish basic eligibility for VA death 
pension benefits is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


